Citation Nr: 1536463	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to November 1985.

These matters come to the Board of Veterans' Appeals (Board) from April 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2015 letter informed him that his hearing was scheduled for July 2015.  However, in correspondence received in June 2015, the Veteran cancelled his hearing request.

The issues of entitlement to an increased rating for "arthritis" and service connection for a traumatic brain injury have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On August 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal concerning an increased rating for a bilateral hearing loss disability is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning an increased rating for a bilateral hearing loss disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal concerning an increased rating for a bilateral hearing loss disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning an increased rating for a bilateral hearing loss disability is dismissed.


REMAND

In an April 2012 rating decision, the RO granted an increased rating of 70 percent for PTSD.  In a notice of disagreement (NOD) date-stamped as received by the RO in May 2012, the Veteran's accredited representative stated that the Veteran disagreed with assigned rating of 70 percent for PTSD.  No statement of the case (SOC) has been issued addressing this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to a disability rating in excess of 70 percent for PTSD.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of entitlement to a disability rating in excess of 70 percent for PTSD be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


